DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei, et al “S-NSSAI of VPLMN When HO from 4G to 5G.”
Huawei, et al discloses a method performed by a user equipment, UE, in a wireless communication system, the method comprising: transmitting, to a first base station, BS, a packet data network, PDN, connection request message (page 9: “The UE has one or more ongoing PDN connections including one or more EPS bearers. During the PDN connection establishment, the UE allocates the PDU Session ID and sends it to the PGW- C+SMF via PCO, as described in subclause 4.717.7.17.").  Receiving, from the first BS, information on a first network slice selection assistance information, NSSAL, the first NSSAI being selected by a network entity including a packet data network gateway control plane entity, PGW-C, and a session management function, SMF, from among at least one subscribed NSSAI associated with the LTE (page 9: “The S-NSSAIs (with values for the Serving PLMN associated with the established PON connections’).   Transmitting, to a second BS (page 8 "The following procedure is used by UEs in single-registration mode an idle mode mobility from EPS to 5GS8"), a registration request message including the first NSSAI (see D9 on figure 4.11.2.3-1, step 1 ‘Registration Request’, and at the bottom of page 9, "Step Tin clause 4.2.2.2.2 (General Registration) with the following clarifications:  in single registration mode, the UE also includes at least the S- NSSAIs (with values for the Serving PLMN )associated with the established PDN connections in the Requested NSSAI in RRC Connection Establishment’) and receiving, from the second BS, a registration accept message as a response to the registration request message, wherein the registration accept message includes an allowed NSSAI determined based on the first NGSAI (figure 4.11.2.3-1, step 7, “Registration Accept’).




    PNG
    media_image1.png
    507
    698
    media_image1.png
    Greyscale

Regarding claim 2, the allowed NSSAI is determined based on a second NSSAI for a visited public land mobile network (VPLMN) mapped to the first NSSAI for a home public land mobile network (HPLMN), note section S-NSSAI of VPLMN.


Regarding claim 3,  the allowed NSSAI is determined by a network slice selection function (NSSF), note section S-NSSAI of VPLMN.
Regarding claim 4,  in case of home routed roaming, the first NSSAI is a home public land mobile network NSSAI (HPLMN NSSAI), note section S-NSSAI of VPLMN.
Regarding claim 5,  the first base station is based on an evolved packet system (EPS), and the second BS is based on a 5th generation system (5GS), note pages 8 and 9.
Regarding claim 6,  the information on the first NSSAI is received via a protocol configuration options (PCO), note pages 8 and 9.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei, et al “S-NSSAI of VPLMN When HO from 4G to 5G” in view of United States Patent Application Publication 2019/0394625 (Kim, et al).


Huawei, et al discloses all  subject matter, note the above paragraphs, except for explicitly showing  for the user device having a transceiver and at least one processor operably coupled to the transceiver. A user device having a  transceiver and at least one processor operably coupled to the transceiver is well known, if not inherent, in a user device in a digital radio communication system. The Examiner takes Official Notice as such and provides Kim, et al (figure 22) as evidence as such.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in art to incorporate the well-known use of a  transceiver and at least one processor operably coupled to the transceiver in the user device of Huawei, et al in order the user equipment to operate in any commercial digital wireless radio network.
Regarding claims 9-13, these claims are claiming the same subject matter as claims 2-6 and are rejected for the same reason stated above.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei, et al “S-NSSAI of VPLMN When HO from 4G to 5G” in view of 3GPP TR 23.740 vo.4.0 2018-07  Technical Report 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Enhancement of Network Slicing (Release 16).
Huawei, et al discloses all  subject matter, note the above paragraphs, except for explicitly showing determining whether the first NSSAI is matched with a user equipment route selection policy (URSP).  The Examiner takes Official Notice that determining whether the first NSSAI is matched with a user equipment route selection policy (URSP) is well known and standard in the art.  The Examiner provides 3GPP as evidence as such, note section 6.1 pages 9 and 10.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in art to incorporate determining whether the first NSSAI is matched with a user equipment route selection policy (URSP) in method and user equipment of Huawei, et al in order to operate the user device in a 5G radio communication system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 







The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 5, 6, 8, 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,122,416. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims of the patent, it is not patentably distinct from claims of the patent.
CURRENT APPLICATION

1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: transmitting, to a first base station (BS), a packet data network (PDN) connection request message; receiving, from the first BS, information on a first network slice selection assistance information (NSSAI), the first NSSAI being selected by a network entity including a packet data network gateway control plane entity (PGW-C) and a session management function (SMF) from among at least one subscribed NSSAI associated with the UE; transmitting, to a second BS, a registration request message including the first NSSAI; and receiving, from the second BS, a registration accept message as a response to the registration request message, wherein the registration accept message includes an allowed NSSAI determined based on the first NSSAI.
UNITED STATES PATENT 11,122,418
1.A method for operating a user equipment (UE) in a wireless communication system, the method comprising: transmitting, to a first base station (BS), a packet data network (PDN) connection request message; receiving, from the first BS, information on a first single-network slice selection assistance information (S-NSSAI) selected by a combination of a packet data network gateway control plane entity (PGW-C) and a session management function (SMF) from among the UE's at least one subscribed S-NSSAI; transmitting, to a second BS, a registration request message including a requested NSSAI in which the first S-NSSAI is included; and receiving, from the second BS, a registration accept message including an allowed NSSAI in which a second S-NSSAI mapped to the first S-NSSAI is included.


Claim 8 is the apparatus version of the method claim 1 and corresponds to the patent claim 8 and rejected for the same reason.
Claims 5, 6, 12, 13 are the same scope as claims 5, 6, 13, and 13 of the patent. 

Applicants MUST either traverse the nonstatutory double patenting rejection or file a terminal disclaimer. The requirement for terminal disclaimer will NOT be held in abeyance.  
eTerminal Disclaimer
The United States Patent and Trademark Office is pleased to announce the release of eTerminal Disclaimer in EFS-Web. The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.
Fees must be paid immediately which will then provide users more financial flexibility. A paper terminal disclaimer filing requires a fee but does not guarantee a terminal disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents.”
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov.








Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645